          Case 1:18-cv-07345-JSR Document 23 Filed 01/25/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  STEVE SANDS,

                         Plaintiff,                  Case No. 18-cv-07345 (JSR)

         -against-                                   ECF Case

  CBS INTERACTIVE INC.,

                         Defendant.


            DEFENDANT CBS INTERACTIVE INC.’S NOTICE OF MOTION

       PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of Law, the Rule

56.1 Statement of Undisputed Material Facts, the Declaration of Daniel Auty, dated January 24,

2019, and the exhibits annexed thereto, the Declaration of Eleanor M. Lackman, dated January 25,

2019, and exhibits annexed thereto, and all prior pleadings and proceedings herein, defendant CBS

Interactive Inc. (“CBSi”), by its attorneys, Cowan, DeBaets, Abrahams & Sheppard LLP, will

move this Court at the United States District Court, Southern District of New York, 500 Pearl

Street, Courtroom 14B, New York, New York, before the Honorable Jed S. Rakoff, on a date and

time to be designated by the Court, for an order granting CBSi partial summary judgment against

plaintiff Steve Sands, pursuant to Fed. R. Civ. P. 56, and for such other and further relief as the

Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order, dated September

17, 2018, answering papers, if any, must be served by February 8, 2019, and reply papers, if any,

must be served by February 15, 2019.




                                                1
        Case 1:18-cv-07345-JSR Document 23 Filed 01/25/19 Page 2 of 2



                                   Respectfully submitted,

Dated: January 25, 2019            COWAN, DEBAETS, ABRAHAMS &
       New York, New York          SHEPPARD LLP

                                   By:    /s/ Eleanor M. Lackman
                                          Eleanor M. Lackman
                                          Lindsay R. Edelstein
                                          Sara Gates
                                          41 Madison Avenue, 38th Floor
                                          New York, New York 10010
                                          Tel.: (212) 974-7474
                                          Fax: (212) 974-8474
                                          ELackman@cdas.com
                                          LEdelstein@cdas.com
                                          SGates@cdas.com

                                   Attorneys for Defendant CBS Interactive Inc.




                                      2
